TIenby, C. J.
In a suit instituted by these plaintiffs against Jno. 0. Berberich, which was finally determined by this court, it was decided that Berberich .held the property in controversy, as trustee for Mrs. Baier. The case is reported in 77 M©. 413. In addition t@ the facts therein stated, the following facts appear in this record: Pending that suit, Berberich made an arrangement with Ponath and Price to purchase a note, which he had made for borrowed money, and executed a deed of trust upon his property to secure, and with notice of the pendency of this suit, and of the title of Mrs. Baier, they had the property sold, by Haagsma, a trustee under Berberich’s deed of trust, and purchased it, and claim it against Mrs. Baier, who by this suit seeks to have them declared to be trustees for her, and asking that she may redeem the property by paying the balance due on the Berberich note. Plaintiffs had a judgment in the circuit court, which, on appeal to the St. Louis court of appeals, was affirmed, and it is here on defendants’ appeal from the latter judgment.
We are satisfied that the disposition of the cause by the court of appeals was eminently just. The evidence clearly establishes the material allegations in the petition. It leaves no room for doubt that the pretended purchase, was in reality, a payment of the Berberich note, and was a scheme concocted by Berberich, Ponath and Price to defeat the equitable title of Mrs. Baier, of which Price and Ponath had notice. The judgment affirmed.
All concur.